IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 792 MAL 2019
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
NORMAN WILLIAMS,                           :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.